Title: From John Quincy Adams to Thomas Boylston Adams, 15 November 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother
					Washington 15th: November 1818.
				
				Your Letter of the first instant did not come to hand until last Monday, that of the 9th: enclosing Mr Whitney’s funeral sermon, upon the decease of our dear & ever-to-be lamented Mother, (for which I beg you to thank him in my name,) reached me yesterday, together with a letter from my son George. I am yet almost without any account of the particulars of her illness. A line from Hariet Welsh, received on saturday the 24th: of last month, gave us the first intimation that she was unwell, & two days afterwards one equally brief from my son John first alarmed us with the information that she was dangerously ill. On the very day & hour at which her pure spirit was taking its flight to a world to which it had never ceased, even on earth to belong, I was fondly indulging a hope, inspired by two kind letters from Hariet Welsh, who seizing on an  hour of favourable symptoms, could not forbear imparting to us the delight with which she welcomed it herself. The next day a judgment of experience from Dr: Waterhouse, with the candour of true friendship admonished  us to prepare for the worst; & the next a short & evidently dispirited letter from Hariet Welsh, yet fluttering with the wish to believe there were still hopes, came with another from my son John, taking from us that which she wished us yet to share with her. De Grand too, with a friendship & delicacy, for which I feel myself much indebted to him, wrote me in terms which I too well understood. Alas! at the moment when I received these letters, the procession was moving with the earthly remains of my Mother “to the House appointed for all the living.” Two days after another mark of attention from my son John, gave us the tidings that the Scene was closed upon the life of one, most truely & emphatically little lower than the Angels. John’s letter alone prevented me from first receiving the intelligence from a Newspaper. Mr Whitney’s sermon is kind, affectionate, pious & consolatory; the notice you expected by your letter of the 1rst: instant would appear in one of the Boston Newspapers, some day in the course of that week, has I presume not yet been published. There is in the Baltimore American of yesterday, taken from  the Federal Gazzette of that place, an obituary article, written I have no doubt by Mr Colman, in which, as far as Justice can be done to human virtue, he has performed it to the character of our incomparable mother—But language cannot do justice to that excellence which in its highest forms consists in action. The words of our mother were all kindness, but her actions were all beneficence. Of her it might be said, without irreverence “that she went about doing good. All panegyric upon her will fall short of the truth. Her life gave the Lie to every Libel on her Sex that ever was written; it was a continual refutation of all Satirists upon human nature. Frailties & Infirmities! yes she had them but they were all of tenement, & not of its animating soul. Christian virtues Faith, Hope, Charity in their just & evangelical proportions, meekness of spirit, forgivness of injuries—good will to all humankind. Wifely virtues Temperance, Prudence, Justice, Fortitude, Cheerfullness, affability, condescension: all harmoniously blended together into a pattern of Earthly perfections, all vivified and stimulated by that first necessity of her nature, that of doing good; if with all this, there was mingled any mortal infirmity, it was so imperceptible that in passing from Earth to Heaven she can be scarcely conscious of a change. In all this my Brother is there one word of exaggeration?—No! No!—Have I yet mentioned that watchful & superintending care of her family that rising while it is yet night—that looking well to the “ways of her household” that ever affectionate and dutiful care for the health & comfort of our dear & honoured Father—that more than Motherly tenderness to her Children & ours, to the third & fourth generation, which in the language of the Scriptures forms the Character of the virtuous woman, “whose price is far above Rubies; in whom the heart of her husband doth safely trust, & whose children arise up & call her blessed!” It has pleased the Supreme being and disposer of events to withdraw this combination of all that is excellent, & all that is lovely in human nature from this world. It becomes us to bow in humble submission to his will: derive if possible lessons of wisdom & virtue from our misfortune, which we can henceforth draw, only from the recollection of her example. The loss is heavy & irreparable to us all: to our venerable father it is calamitous beyond expression you feel I am sure how incumbent upon us all is the duty, by every exertion in our power, to administer to him all the consolation, & to shed upon the remnant of his days all the comfort of which they are suceptible. Duties of another kind, & with which to my deep regret I cannot dispense; detain me so far from home & from him, & so entirely absorb my time, that I can do little to sooth his sorrow, or  to aid him in his affairs, but my wishes & supplications to the throne of God.—
				
					
				
				
			